Citation Nr: 0734719	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


 WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1967 to July 1969.  
The veteran had a subsequent period of unverified service in 
a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  In November 2005, the 
veteran testified at a video hearing before the undersigned.  

In March 2006, the Board remanded this matter for additional 
development.  

The Board also notes here that, in a March 2006 statement of 
record, the veteran filed a notice of disagreement against a 
February 2006 rating decision, which addressed the disability 
evaluation for the veteran's service-connected post-traumatic 
stress disorder (PTSD).  The record does not indicate that a 
Statement of the Case has been issued in response.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the 
increased rating issue for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hypertension is not related to service or to a 
service connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed related to service, and is not 
related to a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
hypertension.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in July 2003, April 2006, and October 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements comprising his claim, and of the 
evidence needed to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  And VA provided 
notification to the veteran prior to the initial adjudication 
of his claim in June 2004.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not fully notify the veteran until April 2006, after 
the initial adjudication here.  See Dingess/Hartman and 
Mayfield, both supra.  In the April 2006 letter, VA notified 
the veteran on disability evaluations, effective dates, and 
on the elements that comprise his secondary service 
connection claim.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  

It is clear in the record that the veteran and his 
representative understand in general the elements comprising 
secondary service connection claims, and understand the 
evidence that would be necessary in this matter to support 
the secondary service connection claim - i.e., evidence 
showing that the veteran's service-connected diabetes relates 
to his hypertension.  The veteran expressed his understanding 
in a June 2007 statement of record, while the representative 
expressed understanding here in a September 2007 statement of 
record.  Moreover, the Board notes that the RO remedied the 
untimely notice here by readjudicating the claim in the April 
2007 Supplemental Statement of the Case.  See Mayfield, 
supra.  

As such, VA has satisfied VCAA notification requirements in 
this matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with 
compensation medical examinations.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Veteran's Claim for Service Connection

The veteran claims that he has a current hypertension 
disorder that should be service connected.  The evidence 
supports his claim to having a current hypertension disorder 
- January 2004 and October 2006 VA compensation examiners 
diagnosed the veteran with hypertension.  But, for the 
reasons set forth below, the Board finds service connection 
unwarranted for this disorder.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

In deciding this matter, the Board has considered three 
different theories of service connection - service connection 
on a direct basis under 38 C.F.R. § 3.303, service connection 
on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309, and 
service connection on a secondary basis under 38 C.F.R. 
§ 3.310.    



	Direct Service Connection Under 38 C.F.R. § 3.303

To establish direct service connection for a disability, a 
claimant must submit the following:  First, medical evidence 
of a current disability.  Second, medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

As indicated, January 2004 and November 2006 VA compensation 
examinations found the veteran with hypertension.  As no 
medical evidence challenges these findings, the Board finds 
the first element of Pond established here.  See Pond, supra.  

However, the second and third elements of Pond are not 
established here - the record lacks evidence indicating that 
the veteran incurred his disorder during active service, and 
the record lacks medical evidence showing a nexus between 
service and the current disorder.  

As to the second Pond element, there is no information or 
evidence showing that, during his time on active duty between 
August 1967 and July 1969, the veteran incurred hypertension.  
The evidence actually indicates the opposite.  The service 
medical records do not refer to hypertension.  The separation 
report of medical history indicates no hypertension.  The 
separation report of medical examination found normal blood 
pressure readings (128/74, as compared to the 132/70 reading 
upon entrance into service).  And the October 2006 VA 
examiner stated (in a November 2006 addendum report) that the 
earliest evidence of record of hypertension is found in 2002, 
over 32 years following service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).      

And the Board finds the third element of Pond unestablished 
because there is no medical evidence of record indicating a 
nexus between the veteran's claimed in-service hypertension, 
and his current hypertension.  Pond, 12 Vet. App. at 346. 

As such, direct service connection is unwarranted here.  
38 C.F.R. § 3.303.

	Presumptive Service Connection Under 38 C.F.R. §§ 3.307, 
3.309

Certain disorders, such as hypertension, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

To establish presumptive service connection here, the 
evidence must show the onset of hypertension within one year 
of discharge from service.  The Board finds such a 
presumption unwarranted here because - as noted - the 
earliest diagnosis of the veteran's hypertension is dated in 
2002.  As this is beyond the presumptive 12-month period 
following discharge in July 1969, presumptive service 
connection for hypertension would not be warranted under 
38 C.F.R. §§ 3.307, 3.309.  

        Secondary Service Connection Under 38 C.F.R. § 3.310

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Again, the evidence shows that the veteran has hypertension.  
And the record indicates that the veteran has been service 
connected for diabetes since May 2001. 

But, the record also clearly demonstrates that the two 
disorders are unrelated.  

The only evidence addressing the issue of secondary service 
connection is found in the November 2006 addendum report 
filed by the VA physician who conducted the October 2006 
compensation examination.  In the addendum report, the 
examiner stated that he reviewed the claims file.  And he 
stated that, after examining the veteran's hypertension and 
his diabetes, he found it less likely than not that the 
hypertension was secondary to the diabetes.  As this finding 
is unchallenged in the record, the Board finds secondary 
service connection unwarranted here.  38 C.F.R. § 3.310.  

Hence, service connection is unwarranted for hypertension.  
This disorder cannot be presumptively service connected, 
directly service connected, or secondarily service connected 
based on service-connected diabetes.  See 38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements and arguments regarding service 
connection.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the lay statements alone are insufficient to prove 
the veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Entitlement to service connection for hypertension is denied.  



REMAND

In March 2006, the veteran filed a notice of disagreement 
against a February 2006 rating decision addressing the 
veteran's disability evaluation for PTSD.  The record 
contains no Statement of the Case in response to this notice 
of disagreement, however.  

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue of the veteran's PTSD evaluation.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


